                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

MICHAEL W. WALKER                                                                 APPELLANT

v.                                  Case No. 4:17-cv-00675

FREDERICK S. WETZEL, III,                                                           APPELLEE

                                         JUDGMENT

       Pursuant to the Order entered separately today, it his hereby ordered that appellant Michael

Walker’s appeal from the United States Bankruptcy Court for the Eastern District of Arkansas is

dismissed without prejudice.

       So adjudged this 31st day of March, 2019.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
